Citation Nr: 1707643	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  16-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold injuries to the bilateral upper and lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. A. Sebastian



INTRODUCTION

The Veteran served on active duty from March 1951 to September 1953, in the United States Army, with service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless system. 

The issue of entitlement to service connection for Veteran's cold injuries is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The March 2016 Statement of the Case noted review of the VA treatment records from the St. Louis, MO VA Medical Center, and dated December 2005 to January 2016.  However, these records have not been associated with the claims file.  As such, the Board cannot review them.  The case must be remanded to obtain the treatment records and associate them with the claims file.

Additionally, the Board finds that the VA opinion of record is not adequate to decide the claim.  The examiner did not discuss the effects of Veteran's reported cold exposure in service, despite the lack of documentation in his service treatment records.  The examiner also failed to obtain a history of the onset of the Veteran's symptoms and to discuss the possible relevance of his osteoarthritis diagnosis.  In light of these deficiencies, a new VA opinion is also warranted on remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for cold injuries to the bilateral upper and lower extremities. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also secure any outstanding VA treatment records, including VA treatment records from the St. Louis, MO VA Medical Center, and dated December 2005 to January 2016

2. The Veteran should be scheduled for a VA examination with an appropriate VA examiner, in order to determine the nature and etiology of his claimed cold injury residuals.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should state whether the Veteran has current residuals of cold injuries of the bilateral upper and lower extremities.  If so, the examiner must opine whether it is at least as likely as not (50 percent or greater) that these residuals began in or are related to service.  In providing this opinion, the examiner must specifically address the Veteran's service during two winters in Korea and his credible reports of exposure to cold weather during that time.   If the examiner concludes that the Veteran's upper and lower extremity neurological symptoms are due to another cause (including his diabetes or history of smoking), then the examiner must fully explain why.  

The examiner should also obtain a history of the onset of the Veteran's symptoms and to discuss the relevance, if any, of the Veteran's osteoarthritis diagnosis.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above actions, the Veteran's claim should be readjudicated.  If his claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


_________________________________________________
	ANTHONY C. SCIRÉ, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

